DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13 appears duplicative and confusing since it appears to set forth a linkage group that has already been set forth in claim 12.  Clarification is requested.






(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 sets forth a linkage group again, which has already been set forth in claim 12, the claim upon which claim 13 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gmeiner et al (US patent 3,831,220).
The publication to Gmeiner discloses the invention as is claimed.  Gmeiner discloses an automobile wiper arm system (fig. 2) comprising a wiper arm base (3), a wiper arm extension (2) slidably disposed with respect to the wiper arm base, a wiper blade (1, fig. 1) connected to the arm extension, and a linkage group connecting the wiper arm extension to a wiper motor (see col. 2, lines 15+ which discusses the linkage and motor).  The motor and linkage act to rotate the wiper arm base and move the wiper arm extension in inward and outward opposite directions to provide for the attached wiper blade traversing an oval-shaped travel arc (see fig. 1).
	With respect to claim 9, the wiper arm extension of Gmeiner is slidably disposed within a bore of the guide (4) of the wiper arm base (3).  Figures 2 and 3 illustrate the positioning of the extension within such bore.
	With respect to claim 10, the guide member (4) of Gmeiner, which receives the arm extension, is deemed a bearing member as claimed.
	With respect to claim 11, the maximum extension of the wiper arm extension outwardly from the wiper arm base is deemed to occur at an arc-point, at least as far as defined.  Such is shown in figure 1 as about ¼ to ¾ of the way through the maximum wiper sweep angle.  Since the travel arc can be defined as desired, for example as about ½ of the way through the maximum wiper sweep angle, the maximum extension or arc-point is deemed to occur at a mid-point of such a defined travel arc as claimed.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Eustache (French publication 2613302) in view of Gmeiner et al(US patent 3,831,220).
 	The publication to Eustache (noted cited English translation of description portion) discloses the invention substantially as is claimed.  Eustache discloses an automobile wiper arm system (fig. 1) for wiping a windshield surface.  The system comprising a wiper arm base (5, 7, 10), a wiper arm extension (9) slidably disposed with respect to the wiper arm base in guide (10) thereof, a wiper blade (J, fig. 1) connected to the arm extension, and a linkage group (not shown but disclosed as a connecting rod-crank system) connecting the wiper arm extension to a control means (M).  The control means acts to rotate the wiper arm base and move the wiper arm extension in inward and outward opposite directions to provide for the attached wiper blade traversing an oval-shaped travel arc (note arc line 2 in fig. 1).




	The publication to Gmeiner discloses all of the above recited subject matter, including a motor driving a linkage group that drives the arm base and arm extension.
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to employ a motor to drive the linkage group of connecting rod/crank of Eustache, as clearly suggested by Gmeiner, to employ a readily available/known drive structure that is easily controllable.  Motors are extremely well-known in the wiper art to drive components thereof.
	With respect to claim 2, Eustache discloses the use of a motion link (13, fig. 2) rotatably connected to the arm extension at pin (12) and rotatably connected to a fixed vehicle structure (18) at pin (16).  Note that structure (18) is fixed to frame (B) of the vehicle.
	With respect to claim 3, the connecting rod disclosed by Eustache as part of the linkage group is deemed to be a pivot link as claimed, in the same manner as applicants.
	With respect to claim 4, rotation of the wiper arm base of Eustache induces rotation of the motion link (13) to cause sliding of the arm extension, in the same manner as applicants’.
	With respect to claim 5, the crank disclosed by Eustache as part of the linkage group is deemed to be a motor link as claimed, in the same manner as applicants.
With respect to claim 9, the wiper arm extension of Eustache is slidably disposed within a bore of the guide (10) of the wiper arm base (5, 7, 10).  Figures 2 and 3 illustrate the positioning of the extension within such bore.
	With respect to claim 10, the guide member (10) of Eustache, which receives the arm extension, is deemed a bearing member as claimed.


 	With respect to claim 14, Eustache discloses the use of a motion link (13, fig. 2) rotatably connected to the arm extension at pin (12) and rotatably connected to a fixed vehicle structure (18) at pin (16).  Note that structure (18) is fixed to frame (B) of the vehicle.  Note that the connecting rod disclosed by Eustache as part of the linkage group is deemed to be a pivot link as claimed connected to the arm extension and wiper motor, in the same manner as applicants.
	With respect to claim 15, the crank disclosed by Eustache as part of the linkage group is deemed to be a motor link as claimed, in the same manner as applicants.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Licata et al (US patent 4,672,709) in view of Eustache (French publication 2613302).
Licata discloses a wiper arm system (fig. 1) including a wiper arm (42) supporting a wiper blade (43) for sweeping movement over a windshield (10).  A linkage group connects a wiper motor (64) to the wiper arm.  The linkage group includes a pivot link (60) rotatably connected to the wiper arm and the wiper motor via pivot (62), a wiper motor link (68) rotationally connected by a second pin (66) to the wiper motor and rotationally connected to the pivot link, at least in the same manner as applicants, an interconnection link (70) positioned between and rotatably interconnected to both the wiper motor link and the pivot link and a stabilizing link (52) rotatably connected to both the pivot link (60) and the interconnection link (70) using a third pin (56).  The stabilizing link is 
	The publication to Licata discloses all of the above recited subject matter with the exception of the wiper arm including an arm extension slidably mounted in a wiper arm base for inward and outward movement such that the wiper blade traverses an oval-shaped travel arc along the vehicle windshield, and the linkage group including a motion link rotatably connected to the arm extension and rotatably fixed to a vehicle structure.
	The publication to Eustache discloses all of the above recited subject matter.
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the wiper arm system of Licata with a wiper arm extension slidably mounted in a wiper arm base and to move such extension via a motion link, as clearly suggested by Eustache, to enable enhance windshield wiper cleaning.  Such provides for increase upper area cleaning of the windshield more in line with a user line of sight.  As suggested by Eustache, the motion link (13) is pivotally mounted to a fixed structural member and would remain so fixed when provided in Licata.
	With respect to claims 17, 19 and 20, the linkage group includes at least three connection points of link rotation to the fixed structural member (34).  Such are about axis (54) by link member (52), about axis (38) by link member (44), and also about the axis the motion link, as suggested by Eustache, is rotatably mounted to the fixed structural member.   As the member (34) of Licata is a fixed structural member, it would be obvious to attach the motion link here, as a mere design choice.
	




Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        

GKG
22 May 2021